Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1. Claims  1-15  are pending.


2. Applicant’s election without traverse of Group I, claims 1,4,7,8,10,12 and 14  in the reply filed on 03/31/21 is acknowledged.


3. Claims  2, 3, 5,6, 9,11,13 and 15 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1, 4, 7, 8, 10, 12 and 14  read on the medium for corneal limbal stromal stem cells comprising components as recited in claim 1   are under consideration in the instant application.


4. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China   on  06/06/18. It is noted, however, that applicant has not filed a certified copy of the  CN201810574667.0  application as required by 37 CFR 1.55.


5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s  1, 4, 7, 8, 10, 12 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over  W02017023955 , Wu et al ( Biomaterials, 2012, v.33, pages 1343-1352), WO2015108944 and  US Patent Application 20150376573
 
WO ‘955 teaches a medium for corneal stromal stem cell culturing comprising basic medium and additional components including  penicillin, streptomycin, dexamethasone, DMEM, L-ascorbic acid-2- phosphate, cholera toxin, gentamicin ( see entire document, pages 24 and 25 in particular).

Wu et al., teaches a medium for corneal stromal stem cell culturing comprising  basic medium and additional components including  penicillin, streptomycin, dexamethasone, DMEM, L-ascorbic acid-2- phosphate, , gentamicin ( see entire document, Material and Method in particular).

WO ‘955 and Wu et al., do not explicitly teach a medium for corneal stromal stem cell culturing comprising basic medium and additional components including  ITS and EGF, 

WO ‘944 teaches a medium for stromal stem cell culturing comprising  basic medium and additional components including  ITS , dexamethasone, DMEM ( see entire document, pages 6, 22 in particular).

US Patent Application 573   teaches a medium for stromal stem cell culturing comprising  basic medium and additional components including   EGF, dexamethasone and L-ascorbic acid -2-phosphate DMEM ( see entire document, paragraphs 0028 and 0033, 0041,0049, 0081  in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to  add  ITS and  EGF  to the culture medium taught by WO ‘955 and Wu et al  with a reasonable expectation of success because the prior art teaches a successful use of each components for culturing limbal stromal stem cells. 

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 

 In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


7. No claim is allowed.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644